                    Case 1:20-cv-03010-APM Document 175 Filed 08/17/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                             for the
                                                    DistrictDistrict
                                               __________    of Columbia
                                                                     of __________


United States of America et al.                                 )
                             Plaintiff                          )
                                v.                              )      Case No. 1:20-cv-03010-APM
 Google LLC                                                     )
                            Defendant                           )

                                                APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

           Apple Inc. (Non-Party Petitioner)                                                                           .


Date: August 17, 2021                                                  /s/ Karen Hoffman Lent
                                                                                          Attorney’s signature

                                                                       Karen Hoffman Lent (NY Bar 3058021)
                                                                                     Printed name and bar number
                                                                       Skadden, Arps, Slate, Meagher & Flom LLP
                                                                       One Manhattan West
                                                                       New York, NY 10001


                                                                                                 Address

                                                                       Karen.Lent@skadden.com
                                                                                           E-mail address

                                                                       (212) 735-3276
                                                                                            Telephone number

                                                                        (917) 777-3276
                                                                                              FAX number
